          Case 1:20-cv-02405-EGS Document 107 Filed 11/10/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



 Vote Forward, et al,

 Plaintiffs,

 v.
                                                      Civil Action No. 20-cv-2405-EGS

 DeJoy, et al.,

 Defendants


                              UNOPPOSED MOTION TO SUSPEND
                           ORDERS REQUIRING DATA AND REPORTING
                            PRODUCTIONS FOR NOVEMBER 11, 2020

         November 11, 2020 is Veterans Day, a federal holiday. Defendants respectfully request

that the Court suspend the United States Postal Service’s (“USPS’s”) outstanding data and

reporting production obligations for November 11, 2020. USPS’s report for November 12, 2020

will factor in data that would have otherwise been reported on November 11, 2020. Additionally,

the required postal facility sweeps will still occur on November 11, 2020, and USPS will produce

relevant sweeps reports for November 11, 2020 on November 12, 2020. USPS has conferred with

Plaintiffs, who do not object to this request.



Dated:            November 10, 2020

                                                 Respectfully submitted,

                                                 JEFFREY BOSSERT CLARK
                                                 Acting Assistant Attorney General

                                                 ERIC WOMACK
                                                 Assistant Branch Director, Federal Programs Branch
Case 1:20-cv-02405-EGS Document 107 Filed 11/10/20 Page 2 of 2




                            /s/ Kuntal Cholera
                            KUNTAL V. CHOLERA
                            Trial Attorney
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, NW
                            Washington, D.C. 20005
                            kuntal.cholera@usdoj.gov

                            Attorneys for Defendants
